.  DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amends the claims to add new limitations and new claims.  Support for same is found in the original filing.  No new matter is added.
The amendments and the Remarks filed 2/10/2021 do not overcome the rejections below set forth for the reasons more fully below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claim 6 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012097159A
Regarding Claims 1-20:
JP2012097159A discloses an engine oil composition comprising a base oil, 0.1 mass % or more ashless friction modifier, an alicyclic epoxy compound and a 0.005 mass % or more benzotriazole or derivative (Abstract) and P2 translation – 0.1 mass at least ashless friction modifier (overlapping the claimed range of 0.02 or more an alicyclic epoxy and 0.005% mass or more (overlapping the claimed ranges) and benzotriazole.  The benzotriazole may be 0.005 mass % or more (See claim 4 translation) 
The alicyclic epoxy is in a range of 0.01 to 1 mass% (P3 translation) (meeting the limitation for an epoxy of claim 1 and for an alicyclic epoxy of claims 8-9 as well as overlapping the claimed ranges such as of 0.05-1 % of claim 3 and of claim 17) 
The benzotriazole formula:

    PNG
    media_image1.png
    410
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    1125
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    121
    1068
    media_image3.png
    Greyscale

R1 and R3 are H or methyl (within the claimed species of R1 of claim 1, claim 5 and meeting the limitation of claim 7) and R2 and R4 contain H, a hydroxyl, a nitrogen and/or an O and has 0-20 carbon atoms where R2 and R4 preferably has 10-20 carbon atoms containing a N atom (P 2bottom to top page 3 translation) (a carbon range within the claimed carbon range) such as 1H benzotriazole 0.005-5 mass% (P3 translation)
For example:

    PNG
    media_image4.png
    148
    998
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    465
    1108
    media_image5.png
    Greyscale

When R2 is H and R1 is H the formula meets the limitations of new claims 10-11 and 18-19.
The formula (1) overlaps and encompasses formula (1) of claim 1 with overlapping carbons.   And where R2 can be H (overlapping the R1 and R2 groups of instant claims 1 and 4-7, 10-11, and 18-19) (i.e. the prior art teaches substituents which meet the claimed R groups as well as others).See MPEP 2144.05(I): "In the case where In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
In an example:

    PNG
    media_image6.png
    497
    1508
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    597
    845
    media_image7.png
    Greyscale

base oil 81.39 wt.%, alicyclic epoxy of 0.2 wt.% and benzotriazole of 0.01 wt.% 
The friction modifier includes GMO (glycerol monooleate which meets the limitations of new claim 12 for an ester and claim 13 for 0.2 by mass to 0.6 mass %) in amounts such as 0. 5 wt.%  (P4 translation and Table 1) An ashless friction modifier (FM) and alicyclic epoxy 

    PNG
    media_image8.png
    262
    370
    media_image8.png
    Greyscale
(meeting the limitation of claim 8 for an alicyclic epoxy)
The prior art differs from the instant claims only in the overlapping R groups of the benzotriazole.

    PNG
    media_image9.png
    276
    449
    media_image9.png
    Greyscale
 (also meeting the limitation of claim 8 for linear chain 3 or more carbon epoxy compound)

The below examples meet the claim limitations as the amounts set forth fall within the claimed range – see Example 3:

    PNG
    media_image10.png
    741
    1552
    media_image10.png
    Greyscale

Showing 0.5% ashless friction modifier, 0.1 % alicyclic epoxy and 0.01 % benzotriazole Irgamet 39 and 81.48 % base oil (i.e. an amount of base oil within the claimed range of 65 wt.% or more).
The base oils may vary depending on the application of the engine oil composition but has a kV at 100C of 2 to 30 mm2/s and VI of 70 or more or 100 or more or 120 or more.   (P2 translation last par) The base oil includes mineral oil which has been refined by distillation, solvent extraction, hydrocracking, solvent dewaxing purification hydro refining etc. (P2) or synthetic oils such as alpha olefin oligomers, diesters from dibasic acids such as adipic acid and monohydric alcohols and polyhydiric alcohols such as neopentyl glycol.  (P2 2nd to last par. Thereby meeting the limitation for aromatic of less than 3 % esp. if it is an ester or PAO of claims 14 and 17)
nd par.)
	While the reference does not recite the same test it does test for copper and lead elution as below set forth.  The examiner maintains that since the cited reference teaches the claimed composition (i.e. in overlapping carbon ranges and mass ranges) it will necessarily possess the claimed performance qualities in the claimed and/or overlapping ranges.  To this end the reference expressly teaches elution of copper and lead within the claimed ranges.
Table 2 showing corrosion oxide stability showing less elution of Cu and Pb in the corrosion oxidation stability test (P4 translation – JIS K2503 at 135°C inductively coupled plasma atomic emission spectroscopy) showing copper elution of 10 ppm example 3 (within the range of claims 1 and 15 and 20) and lead of 25 ppm (within the range of claim 16)

    PNG
    media_image11.png
    768
    1024
    media_image11.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5470221B2
Regarding Claims 1-20:
JP5470221B2 discloses an engine oil composition comprising a base oil (meeting the limitations of claim 1 for a base oil) 0.1 % by mass or more of an alicyclic epoxy compound (meeting the limitations of claim 1 for an epoxy compound and claim 9) as an ashless friction modifier as well as 0.005 mass % or more of a benzotriazole or derivative thereof (Claims 1 and 4 reference)
The epoxy may be in an amount of 0.01 to 1 mass % (P2 machine translation approx. 5 or 6 par. And page 3 for various epoxy compounds)
The benzotriazole include: 1H benzotriazole, etc. in amounts of 0.005 mass% to 5 mass % P3 MT translation) 

    PNG
    media_image12.png
    135
    1061
    media_image12.png
    Greyscale


    PNG
    media_image5.png
    465
    1108
    media_image5.png
    Greyscale

(i.e. when R1 and R2 are both H as in claims 6-7 and 10-11)
The composition may further comprise an ashless friction modifier that has at least one hydrocarbon group having 6 to 34 carbons such as fatty acids, fatty alcohols, aliphatic ethers, fatty acid esters, fatty acid amides, and amine compounds for example glycerol monooleate, etc.  (P2 last par – P3 first par machine translation) in amounts of 0.1 to 1.5 mass % (P3 2nd par) 
In one example the composition comprises glycerin monooleate ashless friction modifier (i.e. an ester of new claim 12), alicyclic epoxy 3,4-epoxycyclohexylmethyl-3,4,-epoxycyclohexanecarboyxlate 

    PNG
    media_image8.png
    262
    370
    media_image8.png
    Greyscale
(meeting the limitation of claim 8 for an alicylic epoxy)

    PNG
    media_image9.png
    276
    449
    media_image9.png
    Greyscale
 (also meeting the limitation of claim 8 for linear chain 3 or more carbon epoxy compound)
and N,N-bis[(2-ethylhexyl) aminomethyl]-1-Hbenzotriazoe commercial product Irgamet 39 (P4 Machine translation) 

    PNG
    media_image13.png
    360
    1530
    media_image13.png
    Greyscale

SEE FORMULA (1) BELOW:

    PNG
    media_image14.png
    410
    532
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    533
    1116
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    164
    1575
    media_image16.png
    Greyscale

R1 and R3 are H or methyl and R2 and R4 are H, a hydroxyl group, an N and/or O and has 0-20 carbon atoms preferably R2 and R4 have 10-20 Carbons with a N.
2 can be H (overlapping the R1 and R2 groups of instant claims 1 and 4-7) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"


    PNG
    media_image17.png
    959
    1399
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    733
    1531
    media_image18.png
    Greyscale

Example 3 has base oil, benzotriazole 0.01%, ashless friction modifier FM 0.5% and alicyclic epoxy 0.1%.  (within the claimed ranges)
The prior art differs from the instant claims only in the overlapping R groups of the benzotriazole (i.e. the prior art teaches substituents which meet the claimed R groups as well as others).
While the reference does not recite the same test it does test for copper and lead elution as below set forth.  The examiner maintains that since the cited reference teaches the claimed composition (i.e. in overlapping carbon ranges and mass ranges) it will necessarily possess the claimed performance qualities in the claimed and/or overlapping ranges.  To this end the reference expressly teaches elution of copper and lead within the claimed ranges.


    PNG
    media_image19.png
    119
    1042
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    244
    686
    media_image20.png
    Greyscale

Meeting the limitations for copper and lead elution of the amended and new claims)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The base oil is not limited and includes mineral and synthetic oil including alpha olefin oligomers, diesters etc. (P2 par. 4-5 from bottom)(i.e. no aromatic) in amounts such as 82 .48 % mass (see Table 1)

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
Applicant argues unexpected and superior results for copper and lead elution rather than general corrosion.  This argument is not persuasive:
In order to establish unexpected and superior results the applicant must establish both that the results are unexpected and superior and the evidence offered in support thereof should be commensurate with the scope of the claims.  See generally MPEP 716.  The examiner finds the argued results are not unexpected, the data offered in support of the argued results is not commensurate with the scope of the claims, and the data and arguments are not sufficient to overcome a prima facie showing of obviousness.
The above reference teaches the claimed formula (overlapping H and carbon groups for each of the R1 and R2 groups) as above set forth.  The applicant argues there is only one example in the reference disclosing an embodiment with the benzotriazole meeting the claimed invention.  It is not necessary for a single embodiment to exist in an example of a reference to establish a prima facie showing of obviousness. The examiner notes the references clearly teach each and every element of the claimed invention (overlapping ranges as more fully above set forth).  Had an example been present in the claimed ranges the rejection would have been brought under section 102 rather than as an obviousness rejection under section 103 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))  
As applicant’s argument that the comparative data established a showing of unexpected and superior results over the cited reference is not persuasive as the reference teaches embodiments encompassing the claimed formulae, etc. as more fully above and below set forth; for example:

    PNG
    media_image21.png
    347
    531
    media_image21.png
    Greyscale


    PNG
    media_image2.png
    260
    1125
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    121
    1068
    media_image3.png
    Greyscale

1 and R3 are H or methyl (within the claimed species of R1 of claim 1, claim 5 and meeting the limitation of claim 7) and R2 and R4 contain H, a hydroxyl, a nitrogen and/or an O and has 0-20 carbon atoms where R2 and R4 preferably has 10-20 carbon atoms containing a N atom (P 2bottom to top page 3 translation) (a carbon range within the claimed carbon range) such as 1H benzotriazole 0.005-5 mass% (P3 translation)
For example:

    PNG
    media_image4.png
    148
    998
    media_image4.png
    Greyscale

While the reference does not recite the same details of testing as the instant claims, it does test for copper and lead elution and recognizes the improvement therein as below set forth.  The examiner maintains that since the cited reference teaches the claimed composition (i.e. in overlapping carbon ranges and mass ranges) and teaches improved properties relating to copper and lead elution, it will necessarily possess the claimed performance qualities in the claimed and/or overlapping ranges (see data in Table of reference as more fully above and again below set forth). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Table 2 showing corrosion oxide stability showing less elution of Cu and Pb in the corrosion oxidation stability test (P4 translation – JIS K2503 at 135°C inductively coupled plasma atomic emission spectroscopy) showing copper elution of 10 ppm example 3 (within the range of claims 1 and 15 and 20) and lead of 25 ppm (within the range of claim 16)

    PNG
    media_image11.png
    768
    1024
    media_image11.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)    "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)   Since the reference expressly recognizes improved copper and lead elution (and apparently in values that appear to coincide with those of the instant claims) properties the argued property that is unexpected is not in fact unexpected.
Further regarding Applicant’s arguments of unexpected and superior results.  The argued results are not unexpected.  The prior art JP2012097159A teaches the composition improves corrosion reduction (i.e. elution of lead/copper) and that the benzotriazole protects against copper wear resistance and teaches ranges of effective amounts to achieve this: 
    PNG
    media_image22.png
    56
    908
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    99
    911
    media_image23.png
    Greyscale

Showing improved copper and lead elution properties are not unexpected.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).

In reviewing the data offered in support of the argument of unexpected and superior results esp taking into account the new claim limitation for less than 18 mass ppm copper elution the examiner notes that the examples at Table 2 do not support applicants argument esp. where the copper corrosion test is 18 mass pm or less – for example Comparative Examples 6 and 11 fall within the argues results and do not contain the inventive composition.   This appears to conflict with applicants argument.
Applicant argues the results are superior and points to example 1 and comparative example 1 of the specification.  

    PNG
    media_image24.png
    743
    496
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    682
    530
    media_image25.png
    Greyscale



Re:  Not Commensurate:  
Applicant argues that the benzotriazole which is used in the examples of the reference is the same as that used in comparative example 1 which does not perform as well.  The examiner first notes that the data offered etc. does support an argument of superior results that is commensurate with the scope of the claims for a variety of reasons including but not limited to:  
In general terms the independent claims (and many of the dependent claims) do not recite any RANGES and RATIOS of ANY the chemical components; do not recite the TYPE/FORMULA EPOXY; do not recite the type/formula of ASHLESS FRICTION MODIFIER
There are no ranges of the claimed compositional components set forth in the majority of the claims (i.e. esp. no ranges in the independent claims) as such ANY amount in ANY ratio of the claimed compositional components may be present, any base oil in any amount, combination, etc. may be used (i.e. ester, PAO, aromatic).
For example, looking to instant claim 1 for commensurate the examiner notes that the ranges are not supported and no data above or below or ratios is provided, no amount or ratio of component A benzotriazole is claimed in claim 1, no amount or ratio of epoxy is claimed in claim 1, the ranges of ashless friction modifier are open and vast with no upper limit, the type of epoxy and type of ashless friction modifier are undefined in claims 1-7.  And only in claims 8-9 is the epoxy defined (the ashless friction modifier can be any ashless friction modifier).  There are a variety of substituents on the benzotriazole including heteroatoms for which no support is provided (is there the same result when heteroatoms are present with all of the claimed ashless friction modifiers and all of the claimed epoxy, etc.).  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)(emphasis by examiner)

and therefore still is representative of the claimed invention.  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
	Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977)  Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997)
(In re Angstadt is directed to enablement)
The examiner does not find the results to be unexpected.  The examiner does not find the information/data offered to be commensurate with the scope of the claimed invention.  The argument of unexpected and superior results is insufficient to overcome a prima facie showing of obviousness.
The examiner has considered the entirety of the record including the data provided, the attorneys remarks, etc. and does not find said argument sufficient to In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  (emphasis added by examiner)  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. applicant argues the friction modifier is distinguished because of the number of hydroxyl groups, etc.  There is not structure or other litigation to the claimed friction modifier or requirement of hydroxyl groups, etc. but rather generic “ester based”, “amine based”, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 previously mailed for relevant prior art teaching lubricating compositions with epoxy, benzotriazole and ashless friction modifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.